IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JEFFREY HOWELL,

              Petitioner,

v.                                                     Case No. 5D17-819

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 12, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Jeffrey Howell, Blountstown, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the September 4, 2015

order denying Petitioner’s pro se amended motion for post-conviction relief, filed in

Case No. 09-CF-232, in the Circuit Court in and for St. Johns County, Florida. See Fla.

R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

COHEN, C.J., and EVANDER, J., and JACOBUS, B.W., Senior Judge, concur.